2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.

Response to Amendment
Applicant's amendment filed on 12/01/2021 have been entered and fully considered. Claims 1 and 11 are amended, and claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sadr et al. (US 2010/0039228 A1), hereinafter Sadr, in view of Cui (CN 110334788 A), further in view of Moshfeghi (US 2018/0374124 A1), additionally in view of Khorashadi et al. (US 2014/0187258 A1), hereinafter Khorashadi. 

Regarding claim 1, Sadr teaches an energy-efficient method of distributed signal processing for radiofrequency (RF) localization (Figure 1), wherein statistical algorithms and machine learning are used in place of a fingerprint map, the method comprising:
A. announcing, by an RF beacon, beacon through a plurality of transmissions to a plurality of base stations (Figure 2 and Paragraph 0066; mobile device wirelessly sending and receiving radio signals to and from plurality of radio access points for measuring the location of the mobile devices); 
B. receiving, by each base station of the plurality of base stations (Paragraph 0051; arrival of a signal from a signal RFID tag at multiple read points), the plurality of transmissions from the RF beacon (Figures 1, 2, Paragraphs 0048-0050; a sensor or RFID tag may be interrogated many times over a fixed time interval); 
C. measuring, by each base station of the plurality of base stations (Figures 1, 2, RFID Receiver System #1 and #2), each transmission of the plurality of transmissions (Paragraphs 0050 and 0078; measuring angle of arrival (AOA) for each transmission); 
D. calculating for each transmission, by each base station, at least one of: an angle of arrival (AOA) data point, a received signal strength indication (RSSI) distance data point, and a Time Difference of Arrival (TDOA) distance data point (Paragraphs 0050, 0076 and 0078; calculate an angle of arrival (AOA) data point); 
E. filtering, by each base station, any AOA data points, any RSSI distance data points, and any TDOA distance data points, wherein filtering comprises:
i. filtering, by each base station, any AOA data points (Paragraphs 0063, 0076, 0078; calculate AOA data points) into a smaller plurality of frequency estimates (Paragraphs 0041, 0071 and 0087; phase coefficient magnitude, read rate, carrier frequency, excitation node index, receive patch antenna index phase, and/or other observables associated with a given tag read (as described in the preceding text on observables) is passed to a Monte Carlo hypothesis testing algorithm known as a particle filter (25-4)), 
ii. filtering, by each base station, any data points into a smaller plurality of first distance estimates (Figure 19, Paragraphs 0041, 0071 and 0087; phase coefficient magnitude, read rate, carrier frequency, excitation node index, receive patch antenna index phase, and/or other observables associated with a given tag read (as described in , and 
iii. filtering, by each base station, any data points into a smaller plurality of second distance estimates (Paragraphs 0041, 0071 and 0087; phase coefficient magnitude, read rate, carrier frequency, excitation node index, receive patch antenna index phase, and/or other observables associated with a given tag read (as described in the preceding text on observables) is passed to a Monte Carlo hypothesis testing algorithm known as a particle filter (25-4)); 
F. receiving, by the cloud server from each base station, any transmitted frequency estimates, any transmitted first distance estimates, and any transmitted second distance estimates (Figures 1, 2, Paragraphs 0045 and 0047; the wireless exciter management server (1-7) interfaces with the two systems (1-2, 1-14) through the LAN and manages the operations of the exciters that includes control, command, coordination, and calibration of the exciters as well as optimization of the interrogation spaces.  Figure 19 and Paragraphs 0087 and 0102; apply algorithm(s) to determine location and certainty, observing location using AOA is based on a set of techniques known as Multiple Signal Classification (MUSIC) algorithms with spatial smoothing. In particular, to simplify notations, we examine the technique as applied to a four element linear array using the MUSIC algorithm with forward and backward filtering); and 
G. processing, by the cloud server (Figures 1, 2, Paragraphs 0045 and 0047; the wireless exciter management server (1-7) interfaces with the two systems (1-2, 1-14) through the LAN and manages the operations), a sensor fusion of: a statistical inference (Figure 19 and Paragraphs 0087 and 0102; apply algorithm(s) to determine location and  into a location estimate of the RF beacon (Figure 19, Paragraphs 0078 and 0102; observing location using AOA is based on a set of techniques known as Multiple Signal Classification (MUSIC) algorithms with spatial smoothing. In particular, to simplify notations, we examine the technique as applied to a four element linear array using the MUSIC algorithm with forward and backward filtering). 
Sadr may not specifically teach calculating a received signal strength indication (RSSI) distance data point; sensor fusion of machine learning; wherein the machine learning is a neural network trained with previous data transmitted by the plurality of base stations and any patterns to accept a plurality of frequency estimates, a plurality of first distance estimates, and a plurality of second distance estimates as input and return a location estimate as output in place of the use of a fingerprint map.  In an analogous art, Cui teaches calculating a received signal strength indication (RSSI) distance data point (Page 6 Paragraph 05 and Page 11 Paragraph 01; determine received signal RSSI); sensor fusion of machine learning (realizing a radio frequency identification positioning algorithm based on a deep neural network, wherein the algorithm comprises the following steps: constructing a model of the deep neural network; acquiring training data; extracting signal features; achieving automatic generation of a training sample and automatic learning of a neural model in combination with a UWB ultra-wideband positioning technology; the method is characterized in that the input feature vector of the deep neural network comprises the position of the reader, the length of a feeder line for connecting the reader with an antenna of the reader, the RSSI of a received signal, the phase and the arrival time); wherein the machine learning is a neural network (Page trained with previous data (Page 6 Paragraph 05; the input of the deep neural network include the reader position, the length for the feeder line that reader is connected with its respective antenna, RSSI, phase and arrival time for receiving signal) transmitted by the plurality of base stations (Page 6 Paragraph 06; automatic data acquisition method is introduced, great amount of samples data are continuously generated, study, optimization neural network model are gone by online mode, by disposing multiple base stations UWB, RFID reference label is determined with UWB Position label binding together) and any patterns (Page 9 Paragraph 04; obtain training data and extracts signal characteristics) to accept a plurality of frequency estimates, a plurality of first distance estimates, and a plurality of second distance estimates as input (Page 6 Paragraph 05; the input of the deep neural network include the reader position, the length for the feeder line that reader is connected with its respective antenna, RSSI, phase and arrival time for receiving signal) and return a location estimate as output in place of the use of a fingerprint map (Page 6 Paragraph 06; RFID reference label is determined with UWB Position label binding together, when being moved in the range of the RFID reference label is in the base station UWB, the UWB label with The UWB base station communication, can accurately identify the position coordinates of the RFID reference label, and location-server is by reading the signal parameter that device obtains automatically generates new training sample, to nerve in conjunction with from the position coordinates the base station UWB obtains network carries out on-line training, so that position result is more accurate).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
The combination of Sadr and Cui may not specifically teach announcing, by an RF beacon, a location of said RF beacon; calculating at least one of: a Time Difference of Arrival (TDOA) distance data point; filtering any TDOA distance data points into a smaller plurality of second distance estimates; and generating, by the cloud server, a plurality of estimated certainty values for any frequency estimates, any first distance estimates, and any first stance estimates, and any second distance estimates.  In an analogous art, Moshfeghi teaches announcing, by an RF beacon, a location of said RF beacon (Figure 3 and Paragraphs 0041 and 0042; the mobile device transmits the content to a location-based application server along with mobile device's position/orientation, as well as date/time); calculating at least one of: a Time Difference of Arrival (TDOA) distance data point (Paragraph 0036; typical information used for positioning includes GPS signals, RSSI, AOA, TDOA, etc.); filtering any TDOA distance data points into a smaller plurality of second distance estimates (Paragraph 0055; calculate velocity and direction and use simple linear methods or more complex algorithms (e.g. Baysian or Kalman Filtering) to approximate the future position of the user based on previous positions); and generating, by the cloud server, a plurality of estimated certainty values for any frequency estimates, any first distance estimates, and any first stance estimates, and any second distance estimates (Paragraphs 0055 and 0056; output of the location server locate the client and output location of the client as a circular area with a center and a radius, where the radius defines the confidence in the position).  Therefore, it would have been obvious to one of ordinary skill in the art before 
The combination of Sadr/Cui/Moshfeghi may not specifically teach processing location estimate of the RF beacon based on any time-of-day location patterns.  In an analogous art, Khorashadi teaches processing location estimate of the RF beacon based on any time-of-day location patterns (Paragraphs 0053 and 0056; values of a context parameter map such as location based on time of day or day of week).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadr, Cui, Moshfeghi and Khorashadi because such context parameter maps may enable MS positioning with greater accuracy (Khorashadi, Paragraph 0057).

Regarding claim 11, Sadr teaches an energy-efficient system of distributed signal processing for radiofrequency (RF) localization, wherein statistical algorithms and machine learning are used in place of a fingerprint map (Figures 1, 2), the system comprising: 
A. an RF beacon (Figures 1, 2 and Paragraph 0047, RFID tags/sensors): 
i. a first processor capable of executing computer-executable instructions (Paragraph 0066; processor. Figures 1, 2, Paragraphs 0048-0050; a sensor or RFID tag may be interrogated many times over a fixed time interval; thus RFID tag has a processor in order to sends signals to the requester), 
ii. a first antenna (Figures 1, 2, Paragraphs 0048-0050; a sensor or RFID tag may be interrogated many times over a fixed time interval), and
iii. a first memory device comprising computer-executable instructions (Paragraphs 0067 and 0093; processor issues instructions) for: 
a. announcing the RF beacon by transmitting a plurality of transmissions (Figures 1, 2, Paragraphs 0048-0050; a sensor or RFID tag may be interrogated many times over a fixed time interval); 
B. a base station (Figures 1, 2; RFID Receiver System #1 and #2): 
i. a second processor capable of executing computer-executable instructions (Paragraphs 0066 and 0093; processor issues instructions), 
ii. a second antenna (Figures 1, 2; TX of RFID Receiver System), and
iii. a second memory device comprising computer-executable instructions (Paragraphs 0067 and 0093; processor issues instructions) for: 
a. receiving a plurality of transmissions from an RF beacon, 
b. measuring a transmission (Figures 1, 2, Paragraphs 0048-0050; a sensor or RFID tag may be interrogated many times over a fixed time interval); 
c. calculating, for each transmission at least one of: an angle of arrival (AOA) data point (Paragraphs 0050, 0076 and 0078; calculate an angle of arrival (AOA) data point), and 
d. filtering any AOA data points into a smaller plurality of frequency estimates (Paragraphs 0063, 0076, 0078; calculate AOA data points) into a smaller plurality of frequency estimates (Paragraphs 0041, 0071 and 0087; phase coefficient magnitude, read rate, carrier frequency, excitation node index, , any data points into a smaller plurality of first distance estimates, and any data points into a smaller plurality of second distance estimates (Paragraphs 0063, 0076, 0078; calculate AOA data points) into a smaller plurality of frequency estimates (Paragraphs 0041, 0071 and 0087; phase coefficient magnitude, read rate, carrier frequency, excitation node index, receive patch antenna index phase, and/or other observables associated with a given tag read (as described in the preceding text on observables) is passed to a Monte Carlo hypothesis testing algorithm known as a particle filter (25-4)); and 
C. a cloud server (Figures 1, 2; the wireless exciter management server (1-7)): 
i. a third processor capable of executing computer-executable instructions (Paragraphs 0066 and 0093; processor issues instructions), 
ii. a third antenna (Figures 1, 2, Paragraphs 0045 and 0047; the wireless exciter management server (1-7) interfaces with the two systems (1-2, 1-14) through the LAN and manages the operations of the exciters that includes control, command, coordination, and calibration of the exciters as well as optimization of the interrogation spaces), and
iii. a third memory device comprising computer-executable instructions (Paragraphs 0066 and 0093; processor issues instructions) for: 
a. receiving any transmitted any transmitted frequency estimates (Figures 1, 2, Paragraphs 0045 and 0047; the wireless exciter management server (1-7) , and 
b. processing, by the cloud server, a sensor fusion of: a statistical inference, machine learning, any received frequency estimates, any received first distance estimates, and any received second distance estimates into a location estimate of the RF beacon (Figure 19, Paragraphs 0078 and 0102; observing location using AOA is based on a set of techniques known as Multiple Signal Classification (MUSIC) algorithms with spatial smoothing. In particular, to simplify notations, we examine the technique as applied to a four element linear array using the MUSIC algorithm with forward and backward filtering.  Figures 1, 2, Paragraphs 0045 and 0047; the wireless exciter management server (1-7) interfaces with the two systems (1-2, 1-14) through the LAN and manages the operations of the exciters that includes control, command, coordination, and calibration of the exciters as well as optimization of the interrogation spaces.  Figure 19 and Paragraphs 0087 and 0102; apply algorithm(s) to determine location and certainty, observing location using AOA is based on a set of techniques known as Multiple Signal Classification (MUSIC) algorithms with spatial smoothing. In particular, to simplify notations, we examine the technique as applied to a four element linear array using the MUSIC algorithm with forward and backward filtering).
Sadr may not specifically teach calculating a received signal strength indication (RSSI) distance data point; sensor fusion of machine learning; wherein the machine learning is a neural network trained with previous data transmitted by the plurality of base stations and any patterns to accept a plurality of frequency estimates, a plurality of first distance estimates, and a plurality of second distance estimates as input and return a location estimate as output in place of the use of a fingerprint map.  In an analogous art, Cui teaches calculating a received signal strength indication (RSSI) distance data point (Page 6 Paragraph 05 and Page 11 Paragraph 01; determine received signal RSSI); sensor fusion of machine learning (realizing a radio frequency identification positioning algorithm based on a deep neural network, wherein the algorithm comprises the following steps: constructing a model of the deep neural network; acquiring training data; extracting signal features; achieving automatic generation of a training sample and automatic learning of a neural model in combination with a UWB ultra-wideband positioning technology; the method is characterized in that the input feature vector of the deep neural network comprises the position of the reader, the length of a feeder line for connecting the reader with an antenna of the reader, the RSSI of a received signal, the phase and the arrival time); wherein the machine learning is a neural network (Page 6 Paragraph 01; construct the model of the deep neural network) trained with previous data (Page 6 Paragraph 05; the input of the deep neural network include the reader position, the length for the feeder line that reader is connected with its respective antenna, RSSI, phase and arrival time for receiving signal) transmitted by the plurality of base stations (Page 6 Paragraph 06; automatic data acquisition method is introduced, great amount of samples data are continuously generated, study, optimization neural network model are gone by online mode, by disposing multiple base stations UWB, RFID reference label is determined with UWB Position label binding together) and any patterns (Page 9 Paragraph 04; obtain training data and extracts signal characteristics) to accept a plurality of frequency estimates, a plurality of first distance estimates, and a plurality of second distance estimates as input (Page 6 Paragraph 05; the input of the deep neural network include the reader position, the length for the feeder line that reader is connected with its respective antenna, RSSI, phase and arrival time for receiving signal) and return a location estimate as output in place of the use of a fingerprint map (Page 6 Paragraph 06; RFID reference label is determined with UWB Position label binding together, when being moved in the range of the RFID reference label is in the base station UWB, the UWB label with The UWB base station communication, can accurately identify the position coordinates of the RFID reference label, and location-server is by reading the signal parameter that device obtains automatically generates new training sample, to nerve in conjunction with from the position coordinates the base station UWB obtains network carries out on-line training, so that position result is more accurate).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadr and Cui because it would perform accurate positioning in indoor environments (Cui, Page 5 Paragraph 02).
The combination of Sadr and Cui may not specifically teach announcing, by an RF beacon, a location of said RF beacon; calculating at least one of: a Time Difference of Arrival (TDOA) distance data point; filtering any TDOA distance data points into a smaller plurality of second distance estimates; and generating, by the cloud server, a plurality of estimated certainty values for any frequency estimates, any first distance estimates, and any first stance estimates, and any second distance estimates.  In an announcing, by an RF beacon, a location of said RF beacon (Figure 3 and Paragraphs 0041 and 0042; the mobile device transmits the content to a location-based application server along with mobile device's position/orientation, as well as date/time); calculating at least one of: a Time Difference of Arrival (TDOA) distance data point (Paragraph 0036; typical information used for positioning includes GPS signals, RSSI, AOA, TDOA, etc.); filtering any TDOA distance data points into a smaller plurality of second distance estimates (Paragraph 0055; calculate velocity and direction and use simple linear methods or more complex algorithms (e.g. Baysian or Kalman Filtering) to approximate the future position of the user based on previous positions); and generating, by the cloud server, a plurality of estimated certainty values for any frequency estimates, any first distance estimates, and any first stance estimates, and any second distance estimates (Paragraphs 0055 and 0056; output of the location server locate the client and output location of the client as a circular area with a center and a radius, where the radius defines the confidence in the position).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadr, Cui and Moshfeghi because it would provide accurate location determination (Moshfeghi, Paragraph 0052).
The combination of Sadr/Cui/Moshfeghi may not specifically teach processing location estimate of the RF beacon based on any time-of-day location patterns.  In an analogous art, Khorashadi teaches processing location estimate of the RF beacon based on any time-of-day location patterns (Paragraphs 0053 and 0056; values of a context parameter map such as location based on time of day or day of week).  

Regarding claims 2 and 12, the combination of Sadr/Cui/Moshfeghi/Khorashadi teaches all of the limitations of claims 1 and 11, as described above. Further, Sadr teaches wherein the AOA data points (Paragraphs 0063, 0076, 0078; calculate AOA data points) are filtered into a smaller plurality of frequency estimates using one or more statistical algorithms (Paragraphs 0041, 0071 and 0087; phase coefficient magnitude, read rate, carrier frequency, excitation node index, receive patch antenna index phase, and/or other observables associated with a given tag read (as described in the preceding text on observables) is passed to a Monte Carlo hypothesis testing algorithm known as a particle filter (25-4)).

Regarding claims 3 and 13, the combination of Sadr/Cui/Moshfeghi/Khorashadi teaches all of the limitations of claims 2 and 12, as described above. Further, Sadr teaches wherein the data points are filtered into a smaller plurality of first distance estimates (910) and a smaller plurality of second distance estimates, respectively, each using a linear quadratic estimation (Figure 19, Paragraphs 0041, 0071, 0078 and 0087; phase coefficient magnitude, read rate, carrier frequency, excitation node index, receive patch antenna index phase, and/or other observables associated with a given tag read 
Sadr may not specifically teach the RSSI distance data points . In an analogous art, Cui teaches the RSSI distance data points (Page 6 Paragraph 05 and Page 11 Paragraph 01; determine received signal RSSI).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadr and Cui because it would perform accurate positioning in indoor environments (Cui, Page 5 Paragraph 02).
The combination of Sadr and Cui may not specifically teach the TDOA distance data points.  In an analogous art, Moshfeghi teaches the TDOA distance data points (Paragraph 0036; typical information used for positioning includes GPS signals, RSSI, AOA, TDOA, etc.  Paragraph 0055; calculate velocity and direction and use simple linear methods or more complex algorithms (e.g. Baysian or Kalman Filtering) to approximate the future position of the user based on previous positions).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadr, Cui and Moshfeghi because it would provide accurate location determination (Moshfeghi, Paragraph 0052).

Regarding claims 4 and 14, the combination of Sadr/Cui/Moshfeghi/Khorashadi teaches all of the limitations of claims 1 and 13, as described above. Further, Sadr teaches wherein the statistical inference is a Bayesian inference comprising a Sequential Monte Carlo algorithm (Figure 19 and Paragraphs 0087 and 0102; apply .

Regarding claims 5 and 15, the combination of Sadr/Cui/Moshfeghi/Khorashadi teaches all of the limitations of claims 2 and 14, as described above. Further, Sadr teaches wherein the statistical algorithms are eigen structure algorithms comprising MUltiple Signal Classification (MUSIC) (Figure 19 and Paragraph 0078; apply algorithm(s) to determine location and certainty, such as Multiple Signal Classification (MUSIC)), beamscan (Paragraphs 0045; the reader includes phased-array antenna that is capable of performing beam forming) and cross-correlation (Paragraph 0089; location estimation problem particles are associated with a (x,y,z) location and optionally a ([dot over (x)],[dot over (y)], ) velocity). 

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sadr in view of Cui, Moshfeghi and Khorashadi, as applied in the claims above, further in view of Xu et al. (US 2020/0064456 A1), hereinafter Xu. 

Regarding claims 6 and 16, the combination of Sadr/Cui/Moshfeghi/Khorashadi teaches all of the limitations of claims 5 and 15, as described above. Further, Sadr teaches transmit the smaller plurality of frequency estimates (Figure 19, Paragraphs 0041, 0071 and 0087; phase coefficient magnitude, read rate, carrier frequency, excitation node index, receive patch antenna index phase, and/or other observables associated with a given tag read (as described in the preceding text on observables) is to the cloud server (Figures 1, 2, Paragraphs 0045 and 0047; the wireless exciter management server (1-7) interfaces with the two systems (1-2, 1-14) through the LAN and manages the operations of the exciters that includes control, command, coordination, and calibration of the exciters as well as optimization of the interrogation spaces).
Sadr may not specifically teach the plurality of first distance estimates. In an analogous art, Cui teaches the plurality of first distance estimates (Page 6 Paragraph 05 and Page 11 Paragraph 01; determine received signal RSSI).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadr and Cui because it would perform accurate positioning in indoor environments (Cui, Page 5 Paragraph 02).
The combination of Sadr and Cui may not specifically teach the plurality of second distance estimates.  In an analogous art, Moshfeghi teaches the plurality of second distance estimates (Paragraph 0036; typical information used for positioning includes GPS signals, RSSI, AOA, TDOA, etc.  Paragraph 0055; calculate velocity and direction and use simple linear methods or more complex algorithms (e.g. Baysian or Kalman Filtering) to approximate the future position of the user based on previous positions).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadr, Cui and Moshfeghi because it would provide accurate location determination (Moshfeghi, Paragraph 0052).
use a deep forward error correction (FEC) code technique. In an analogous art, Xu teaches use a deep forward error correction (FEC) code technique (Paragraph 0246; forward error correction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sadr/Cui/Moshfeghi/Khorashadi and Xu because it would address existing techniques related to a smart appliance are not entirely satisfactory (Xu, Paragraph 0055).

Regarding claims 7 and 17, the combination of Sadr/Cui/Moshfeghi/Khorashadi/Xu teaches all of the limitations of claims 6 and 16, as described above. Further, Sadr teaches wherein the AOA data point of each transmission calculated by each base station (Figure 19, Paragraphs 0078 and 0102; observing location using AOA is based on a set of techniques known as Multiple Signal Classification (MUSIC) algorithms with spatial smoothing. In particular, to simplify notations, we examine the technique as applied to a four element linear array using the MUSIC algorithm with forward and backward filtering) comprises an azimuth and a bearing (Paragraphs 0212; characteristics and/or spatial-temporal information may comprise: location, location coordinate, change in location, position (e.g. initial position, new position), angle of motion, azimuth).

Regarding claims 8 and 18, the combination of Sadr/Cui/Moshfeghi/Khorashadi/Xu teaches all of the limitations of claims 7 and 17, as previous data transmitted by the plurality of base stations (Figures 1, 2, Paragraphs 0045 and 0047; the wireless exciter management server (1-7) interfaces with the two systems (1-2, 1-14) through the LAN and manages the operations of the exciters that includes control, command, coordination, and calibration of the exciters as well as optimization of the interrogation spaces).
Sadr may not specifically teach wherein the machine learning is a deep neural network trained with previous data and time-of-day location patterns. In an analogous art, Cui teaches wherein the machine learning is a deep neural network trained with previous data and time-of-day location patterns (Abstract; a distributed multi-antenna reader positioning system and method based on deep learning. The method comprises the following steps: realizing a radio frequency identification positioning algorithm based on a deep neural network, wherein the algorithm comprises the following steps: constructing a model of the deep neural network; acquiring training data; extracting signal features; achieving automatic generation of a training sample and automatic learning of a neural model in combination with a UWB ultra-wideband positioning technology; the method is characterized in that the input feature vector of the deep neural network comprises the position of the reader, the length of a feeder line for connecting the reader with an antenna of the reader, the RSSI of a received signal, the phase and the arrival time. According to the invention, the problem that the position of the reader cannot be changed is solved, so that the position change of the reader and the antenna thereof does not influence the collection of sample data, the system can adaptively learn complex and changeable indoor environments, and accurate real-time .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadr in view of Cui, Moshfeghi, Khorashadi and Xu, as applied in the claims above, further in view of Nakayama (US 2018/0218477 A1). 

Regarding claims 9 and 19, the combination of Sadr/Cui/Moshfeghi/Khorashadi/Xu teaches all of the limitations of claims 8 and 18, as described above. 
The combination of Sadr/Cui/Moshfeghi/Khorashadi/Xu may not specifically teach wherein the linear quadratic estimation is implemented with a multiplication algorithm based on Horner's method. In an analogous art, Nakayama teaches wherein the linear quadratic estimation is implemented with a multiplication algorithm based on Horner's method (Abstract and Paragraph 0059; device includes a calculation unit configured to calculate difference data up to a predetermined stage with respect to a plurality of reference data. An interpolation value is calculated by substituting a forward difference parameter immediately after difference calculation, into a Newton interpolation polynomial. In the present case, an interpolation polynomial represented by an expression (2) is used. This interpolation polynomial is formed by applying Horner's method to a Newton interpolation polynomial. The Horner's method modifies an n-th .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadr in view of Cui, Moshfeghi, Khorashadi, Xu and Nakayama, as applied in the claims above, further in view of Tanaka (US 2019/0190586 A1). 

Regarding claims 10 and 20, the combination of Sadr/Cui/Moshfeghi/Khorashadi/Xu/Nakayama teaches all of the limitations of claims 9 and 19, as described above. 
The combination of Sadr/Cui/Moshfeghi/Khorashadi/Xu/Nakayama may not specifically teach wherein the RF modulation scheme is a close approximation of Gaussian minimum-shift keying (GMSK). In an analogous art, Tanaka teaches wherein the RF modulation scheme is a close approximation of Gaussian minimum-shift keying (GMSK) (Paragraphs 0055 and 0060; modulation scheme used in the transmitter 72 may be, for example, Gaussian filtered minimum shift keying (GMSK), phase shift keying (PSK), quadrature amplitude modulation (QAM), frequency shift keying (FSK) or the like; multiple data bits may be transmitted using modulation schemes such as Gaussian minimum shift keying GMSK). Therefore, it would have been obvious to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226. The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/J.G./Examiner, Art Unit 2647      

/Srilakshmi K Kumar/SPE, Art Unit 2647